Citation Nr: 1430385	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2013, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of that hearing is of record and is located in the Veteran's Virtual VA folder.  

In October 2013, the RO received evidence that raises a claim of service connection for a mood disorder, claimed as secondary to the Veteran's general medical conditions, including service-connected bilateral hearing loss and tinnitus.  As this claim is closely related to the Veteran's claim for a TDIU rating, readjudication of the claim for a TDIU rating will be requested in the remand section of this decision which is laid out in the remand.  See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error).  Additionally, the issue having been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ), is not within the Board's appellate jurisdiction, but is referred to the AOJ for appropriate action.

The issues of entitlement to a rating in excess of 60 percent for bilateral hearing loss and entitlement to a TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, at the Board hearing in August 2013, the Veteran requested that his appeal as to the issue of entitlement to a rating in excess of 10 percent for tinnitus be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). The Veteran withdrew his claim for a rating in excess of 10 percent for tinnitus at the August 2013 Board hearing, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal as to entitlement to a rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran underwent a VA audiological examination in November 2008 at which time he was diagnosed as having profound sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear.  No opinion was given at this examination regarding the effect of his hearing loss has on his ability to secure and follow substantially gainful employment.

In June 2009 and July 2010, the Veteran was afforded new VA audiological examinations, but the examiners reported that they were unable to provide a diagnosis or opinion regarding employability due to poor reliability of the test results.  In regard to these examinations, the Veteran asserts by way of written documents and hearing testimony that the examiners had their minds made up from the beginning that he was not being truthful and therefore did not provide him with objective examinations.  Consequently, he requested that he be rescheduled for a new audiological, and indicated his willingness to attend such an examination at the August 2013 hearing.  Accordingly, the Board finds that one more attempt should be made to afford the Veteran a VA audiological examination in order to accurately assess the severity of his bilateral hearing loss disability.  This is especially so when considering the assertions from the Veteran and his family in 2010 and 2011 that his hearing has been deteriorating over the years and the fact that it has now been over five years since the November 2008 VA examination.  See generally, Olson v. Principi, 3 Vet. App. 480, 482 (1992) (noting that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).  

With respect to his claim for TDIU, as noted, recent evidence received in October 2013 raises the issue of entitlement to service connection for a mood disorder as secondary to service-connected disabilities.  As this claim is inextricably intertwined with the claim for a TDIU rating, the Board requests adjudication of the claim.  See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error).  

Based on the foregoing, the case is REMANDED for the following action:

1.  Conduct all necessary actions for notice, development, and adjudication of the Veteran's claim of service connection for a mood disorder secondary to his service-connected disabilities.  If the claim is denied, the Veteran should be advised of his appellate rights.

2.  Afford the Veteran an appropriate VA audiological examination for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full description of the current effects of the Veteran's hearing loss on his employment.  The examiner should explain the basis for any opinion reached. 

3.  After undertaking any other development deemed appropriate with respect to the claims on appeal, consideration should again be given to these claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


